DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.


Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

Claims 1-20 non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-14 of US. Patent No. 10803045. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims include all the features in the Patent claims.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Pub No: US 20140244236 A1 (Hereinafter “Johnson”) in view of Sheinis et al., U.S. Pub. No.: 20050050548 A1 (Hereinafter “Sheinis”) and further in view of Potter et al., U.S. Pub. No.: 20050004933 A1 (Hereinafter “Potter”).

Regarding claim 1, Johnson discloses A method for managing metadata in an enterprise computer networking environment (see abstract), the method comprising:
receiving, through a user interface, an indication that a metadata field associated with a managed object contains multilingual metadata (see paragraph [0109] fig.7 step 765, wherein a content item may be identified as being multilingual enabled via a metadata attribute associated with the content item classifying the content item as a multilingual enabled. See also paragraph [0049] fig.3 item 330);
managing), by the content management system, a multilingual locale metadata table (Johnson’s locale metadata table seems to be already created and thus the locale metadata table does not need to be created and the respective data can be stored in the pre-existed locale metadata table see at least paragraph [0117-0118] and fig.10, wherein Table 1030 (locale metadata table) is modified to include entries for locale information associated with the content item), by storing language variant values for alternative languages (fig.10, wherein Table 1030 (locale metadata table) is modified to include entries for locale information associated with the content item. The table stores language variant values for alternative languages), wherein the multilinqual locale metadata table includes text columns from the original metadata table that are marked as multilinqual (see fig.2 wherein object can be checked as having multilinqual as shown in item 330. As a result, the object can be store in able 1030 as shown in fig.10 which with all languages. For example the managed object “BIOGRAPHY” represent the text column);
receiving, by the content management system through the user interface, at least two metadata field values for the metadata field, wherein the at least two metadata field values represent at least two languages (see at least fig.7 step 750, 775 and 780. See also fig.7 step 740-785. See also paragraph [0110-0111], wherein the user enters at least two different languages translations associated with the same content item);
tagging, by the content management system, the metadata field with locale information ((see at least FIG.10, wherein it shows information about locale such, English, Spanish, French and German where the object is “BIOGRAPHY”. See also paragraph [0112], wherein each of the one or more translations can have a global unique identifier (GUID) and share the same translation group identifier (TGID) with other members of the translation group)).
Johnson’s locale metadata table seems to be already created and thus the locale metadata table does not need to be created and the respective data can be stored in the pre-existed locale metadata table see at least paragraph [0117-0118]. Thus, Johnson fails to explicitly disclose creating, by the content management system, a new custom metadata table for the managed object using information, including the metadata filed, from an original metadata table for the managed object;
specifyinq, through the user interface, whether or not fields in the new custom metadata table require multilinqual support;
creating a multilingual locale metadata table ancillary to the new custom metadata table to provide support for multilingual metadata; and 
storing, by the content management system, the locale information in the locale metadata table in association with the metadata field in the new custom metadata table.
Sheinis discloses creating a multilingual locale metadata table ancillary to the new custom metadata table to provide support for multilingual metadata (see at least paragraph [0065] and fig.9 step 910, wherein it indicates that localization tables may be created to store values of all localizable parameters and return values for each needed locale. See also paragraphs [0051-0052] and fig.6, wherein table 600 can be the custom metadata table and table 650 can be the multilingual locale metadata).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the content management object model functionality of Johnson invention to incorporate creating a locale table as taught by Sheinis, since doing so would have achieved the desirable result of providing for the conversion and/or translation of localizable parameters completely independently of the application component logic (see Sheinis paragraph [0065]).
Johnson and Sheinis fail to disclose creating, by the content management system, a new custom metadata table for the managed object using information from an original metadata table for the managed object;
specifyinq, through the user interface, whether or not fields in the new custom metadata table require multilinqual support; and 
storing, by the content management system, the locale information in the locale metadata table in association with the metadata field in the new custom metadata table.
Potter discloses creating, by the content management system, a new custom metadata table for the managed object using information from an original metadata table for the managed object (fig.13B, 13C and 13D, paragraph [0044], wherein the new metadata table can be the spreadsheet table shown in fig.13B/C. see also at least fig.13A, wherein the spreadsheet table (fig.13B/C) is created based on the original table fig.13A); 
specifyinq, through the user interface, whether or not fields in the new custom metadata table require multilinqual support (see Figure 13D, which show  fields (e.g. “COUNTRY”, “PRODUCT” ) that require multilinqual support ); and 
storing, by the content management system, the locale information in the locale metadata table in association with the metadata field in the new custom metadata table (see at least Potter fig.13C wherein the two languages (“English” and “French”) fields are correspond to the at least two metadata fields where “COUNTRY” and “PAYS” correspond to the values as claimed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the content management object model functionality of Johnson and Sheinis invention to incorporate creating a metadata table, since doing so would have achieved the desirable result of permitting the metadata model user to work in multiple locales in a single session. Also, it is desirable to permit authors from different locales to update the model independently. One difficulty is to provide these abilities without greatly increasing the complexity of the metadata description (see Potter paragraph [0004]).

Regarding claim 2, the combination of Johnson, Sheinis and Potter further disclose receiving a request from a user for metadata information (Johnson, see at least paragraph [126], wherein in response to the request for content from the client device); 
identifying a preferred language for the user (Johnson, see at least paragraph [123], wherein the locale and/or language may be determined based on user preference(s); and 
if a metadata field description contains metadata in the preferred language, displaying the metadata in the preferred language, otherwise displaying the metadata in a default language (Johnson, see at least paragraph [0054, 0125]).


Regarding claim 3, the combination of Johnson, Sheinis and Potter further disclose receiving location information for the user, wherein the identification of the preferred language for the user is based on the location information received (Potter, see at least col.3 lines [40-47], wherein translation will be based on user location. See also Johnson paragraph [0054]).

Regarding claim 4, the combination of Johnson, Sheinis and Potter further disclose wherein the new custom metadata table includes a multilingual attribute for each managed object stored in the new custom metadata table (Potter, FIG.13D, wherein “English” and “French” are attribute.). 

Regarding claim 5, the combination of Johnson, Sheinis and Potter further disclose wherein the state of each respective multilingual attribute provides an indication of whether the respective object contains multilingual metadata (Johnson, see at least paragraph [0109] FIG.3 item 330).

Regarding claim 6, the combination of Johnson, Sheinis and Potter further disclose wherein the state of each respective multilingual attribute is selectable by a user (Johnson, see at least FIG.3 item 330, wherein a user can select the checkbox).

Claims 10-13 are rejected under the same rationale as claims 1-3 and 5.

Claims 16-19 are rejected under the same rationale as claims 1-3 and 5.

Claims 7-9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sheinis and Potter and further in view of Larson et al., U.S. Pub No.: 2014/0201187 A1 (Hereinafter “Larson”). 


Regarding claim 7, the combination of Johnson, Sheinis and Potter teach all the features with respect to claim 1 as outlined above. However, the combination of Johnson, Sheinis and Potter fail to explicitly disclose that creating separate search indexes for each language variant for a multilingual metadata field.
In the same field of endeavor, Larson discloses that creating separate search indexes for each language variant for a multilingual metadata field (see at least paragraph [0021]. see also paragraph [0003], wherein attributes can be attached or assigned to metadata within a search index. These metadata attributes (metadata for metadata) may define or classify the metadata to which they are attached or assigned. Since such metadata attributes may further identify the characteristics of the metadata field value(s) to which they are assigned or with which they are associated, embodiments can eliminate the need to create a plurality of metadata field values for an object). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the content management object model functionality of Johnson, Sheinis and Potter invention to incorporate creating search indexes as taught by Larson, since doing so would have achieved the desirable result of allowing for search queries to be formed that may target metadata field values with specific attributes (see Larson paragraph [0011]).

Regarding claim 8, the combination of Johnson, Sheinis, Potter and Larson teach all the features with respect to claim 7 as outlined above. The combination of Johnson, Sheinis, Potter and Larson further disclose that providing a search platform for use with the content management system to perform searching functions in response to search queries received from one or more users (Larson, see at least paragraph [0102], wherein attributes 640 can be searchable using search query); and 
in response to receiving a multilingual metadata search query from a user for a managed object containing multilingual metadata, modifying the multilingual metadata search query to make the multilingual metadata search query compatible with the provided search platform (Larson, see at least paragraph [0102], wherein the attribute(s) 640, (where attribute(s) 640 is part of the query), can be delete/update (modified). See also paragraph [0047]).

Regarding claim 9, the combination of Johnson, Sheinis, Potter and Larson teach all the features with respect to claim 8 as outlined above. The combination of Johnson, Sheinis, Potter and Larson further disclose that wherein modifying the multilingual metadata search query includes mapping multilingual metadata fields to fields that are compatible with the provided search platform (Larson, see at least paragraph [0102], wherein the attribute(s) 640, (where attribute(s) 640 is part of the query), can be delete/update (modified). See also paragraph [0047]).

Claims 14-15 and 20 are rejected under the same rationale as claims 7-8.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1) Applicant argues that FIGS. 13B and 13C of Potter are not created after receiving an indication that a metadata field associated with a managed object contains multilingual metadata, with respect to claim limitation “creating, by the content management system, a new custom metadata table for the managed object using information from an original metadata table for the managed object” in claim 1.
(1) Examiner respectfully disagrees.
The claim as currently recited does not require any receiving indication in order to create/generate a new custom metadata table. Therefore, in light of paragraph [0044] of Potter, fig.13A represents the model (original metadata table), which can be used to export these four objects from the model (original metadata table) to a file 131 fig.13B. After inputting the value of French language as shown in fig.13C, the file 131’ can be imported to generate the table 130’ as shown in fig.13D which represents creating of new custom metadata table as claimed.   

(2) Applicant argues that that a "localization table" of Sheinis is not a multilingual locale metadata table, as recited in the claims.
(1) Examiner respectfully disagrees.
Sheinis, in paragraph [0051-0052, 0065], fig.6 and fig.9 step 910, discloses localization tables may be created to store values of all localizable parameters and return values for each needed locale. In paragraphs [0051-0052], table 600 can be the custom metadata table and table 650 can be the multilingual locale metadata. table 650 include locale_id which represents the multilingual locale metadata (e.g. En_US, Fr_RR) to the same object.
The 35 U.S.C. 103 rejection has been maintained, please see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165